Title: Frederick Beasley to James Madison, 17 March 1831
From: Beasley, Frederick
To: Madison, James


                        
                            
                                My Dear President
                            
                            
                                
                                    Trenton
                                
                                March 17th 1831
                            
                        
                         
                        Some years ago, I had the pleasure to send you my "search of truth upon the science of the human mind",
                            & afterwards some smaller tracts, with wh you were kind enough to express your satisfaction, as far as your time
                            allowed you to peruse them. I afterwards, on my way to the Springs in your State, had the satisfaction of a few moments
                            conversation with you in your own house. I mention these facts merely to recall myself to your recollection, if amidst the
                            great number of events wh have passed since, & the persons endeavouring to bring themselves to the acquaintance of
                            a Sage, whose name is consecrated in the minds, not only of his own Countrymen, but of foreigners of all Nations, he
                            should have forgotten me. My object in writing to you, at this time, is to obtain a slight favour of you, if it be
                            consistent with your conceptions of right & duty to grant it. As Dr Patterson is now settled in your University,
                            it is probably known to you, that the whole Faculty with whom he was connected were driven from their situations by the
                            same injustice & outrage, wh has given you such an invaluable acquisition to your Faculty. I, of course, was among
                            the number exiled, by the act of a Board of Trustees, wh is unexampled in the history of our Seminaries, & wh I
                            trust, for the honour of human nature, will never be repeated in any College. It would perhaps, be needless, &
                            certainly uninteresting to you, that I should enter into a detailed account of all the particulars of this iniquitous
                            business. A person of your experience in political affairs, & skill in the science of human nature, need not be
                            told, that in free Governments as well as Tyrannies, there are always a set of little Tyrants prepared to display their
                            power upon every opportunity, & who are the more regardless of justice & honour, in proportion as their
                            insignificance gives them the certainty, that their acts will be sheltered from publick inspection &
                            animadversion. From the acts of such petty Tyrants as these, have Dr Patterson & myself been the sufferers. Now,
                            as I am assured, that from your knowledge of the Dr, you will not consider what our Board of Trustees have done, any
                            presumption against my character & competency as a Professor or President of a College, I beg leave to present to
                            you a slight request, wh I trust, you will not find it incompatible with any rules, you may have prescribed to yourself
                            upon such subjects to grant. The Presidency of the College in Lexington, Kentucky is now vacant, & some friends of
                            mine here, among whom are Genl Dickerson of the Senate of U: S: & Mr Southard, our late Secretary of the navy,
                            are endeavouring, to obtain it for me. If you can conscientiously aid them in this object, you will confer a favour upon
                            me & my numerous family, for wh we shall always feel indebted to you. Mr Wickliffe is President of the Board of
                            Trustees of Transylvania University in Lexington, & Mr Clay has great influence there, altho, it appears, not one
                            of the Trustees. If you will be kind enough to write to either of these Gentlemen, or any other Gentlemen in Lexington,
                            with whom you may be acquainted I, doubt not, the object may be accomplished. Mr Southard has written to Mr Clay upon the
                            subject, & Mr Clay promises to attend to it. But I feel confident that a letter from you, will settle the opinion
                            of every Member of the Board. Be good enough, if you conclude to grant my request to write immediately, as the election
                            must soon be made.
                        I trust, My Dear President, you will excuse me for putting you to this trouble, from your known benevolence
                            & kindness. Oppressed as I have been, by wicked men, I know of no one from whom I should prefer receiving relief
                            than from a President, whose character & conduct I have always greatly loved & admired. If I should obtain
                            that post & did not give entire satisfaction to the Trustees, I should not hesitate in leaving it. The reason why
                            Dr P & myself did not raise the University of Pennsylvania, was that the Trustees never gave us the means of doing
                            it, & then ascribed that defeat to us, wh was owing to their own neglect & inattention. I leave it to you
                            to decide, My Dear Sir, whether any College could prosper by any exertions with only three classes & three
                            Professors. The illustrious Jefferson & yourself, would laugh at those who call this a College.
                        I have lately published a work containing 140 octavo pages, wh I would send you as a further testimony of my
                            respect & veneration, if I were not afraid that the price of postage might extend beyond your privilege of
                            franking. By a private opportunity I should have great pleasure in presenting it to you. With great respect &
                            veneration; I remain Yr friend & obt Servt
                        
                        
                            
                                Frederick Beasley
                            
                        
                    